The State of s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        August 12, 2015

                                      No. 04-15-00450-CR

                                      Cesario Ramon, Jr.,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                     From the 452nd District Court, Menard County, Texas
                                 Trial Court No. 2012-02190
                                Rob Hofmann, Judge Presiding


                                         ORDER
       On August 10, 2015, Ms. Nancy B. Barohn filed a motion for leave to withdraw as
counsel for appellant and asking that this cause be abated to the trial court to determine whether
appellant qualifies for n forma pauperis status on appeal.

    Ms. Barohn’s request to withdraw as appellant’s appellate counsel is GRANTED. We
REMAND the cause to the trial court for it to make appropriate findings and rule on these issues:

       (1)     Does appellant desire to prosecute his appeal?

       (2)     Is appellant indigent? If appellant is indigent and desires to prosecute his
               appeal, the trial court should take steps necessary to ensure effective
               assistance of counsel, including the appointment of new counsel.

       (3)     If appellant is not indigent, whether appellant has made the necessary
               arrangements for retaining an attorney to represent him on appeal and for
               filing a brief.
        We further ORDER the trial court to file in this court, no later than September 10, 2015,
(1) a reporter’s record of the hearing, and (2) a supplemental clerk’s record containing the court’s
written findings of fact and conclusions of law on the above issues.

       All other appellate deadlines are suspended until further notice from this court.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court